DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 12, 13 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “the second cache disposed below the mapping layer.” The specification appears to set forth that the first cache being disposed above the mapping layer but there is no mention of the second cache being disposed below the mapping layer. The specification describes that the first cache being disposed above the mapping layer is in view of a request being a hit in the cache or a write. However, there is no mention of the word “below” and nothing tying that limitation to a cache access in the second cache in view of hit information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Koengay et al. 20100325367 herein Kornegay.
Per claim 1, Kornegay discloses: in response to receiving a read request for target data, obtaining an external address of the target data from the read request, the external address being an address unmapped to a storage system, the storage; (fig. 5; ¶0046; When a processor, such as processor 202, requests data, the processor first determines if the requested data is located in one of the caches by checking coherency directory 212. The processor accesses coherency directory 212 to obtain the address of the data in the cache; ¶0048; Each entry in coherency directory 302 comprises at least an address tag field 304, a most recently cached (MRC) field 306, and a state field 308. Address tag field 304 specifies the particular cache line stored in the Level 1 cache, the Level 2 cache, or the write-back cache utilizing a tag portion of the corresponding physical address of the data in main memory. MRC field 306 specifies the eviction order of the cache lines in the write-back cache.; ¶0006; The illustrative embodiments check a coherency directory to determine if a copy of the memory block is cached in a write-back cache located in a memory controller hardware, wherein the write-back cache is used to hold memory blocks being written back to main memory for a period of time prior to writing the memory blocks to main memory, and wherein an entry in the coherency directory corresponding to the memory block comprises an address tag and current cache coherency state of the memory block; the examiner notes that unmapped is not a term of the art and the specification does not provide the requisite for determining what is intended by the word unmapped. It merely mentions that an address unmapped to the system memory. Therefore, the examiner interprets the limitation to be address corresponding to data yet to be written from a cache to memory. Thus, any entry in the write-back cache waiting to be written is “unmapped”) the storage system including a first cache, a second cache, and a mapping layer that manages a mapping relationship between the external address and an internal address of the storage system (fig. 2 and 3; ¶0036 ¶0042; Memory controller 208 comprises coherency directory 212 and write-back cache 214. Memory controller 208 is an intelligent processing agent that manages coherency directory 212 and coordinates the exchange of coherency messages among processors) determining, based on the external address, hit information of the target data in the first cache of the storage system; (fig. 5, comp 504; If there is no entry that matches the physical address in the request (`no` output of step 504), the memory controller determines that the data is located in main memory, fetches the requested data from main memory, and forwards the data to the requesting process (step 506)…. ) the first storing user data, the first cache being disposed above the mapping layer; (fig. 5; if the requested data is located in the write-back cache (`yes` output of step 510), the memory controller provides the cache line to the requesting processor (step 514).; examiner notes that the first cache being disposed above the mapping layer merely means that the data can be accessed in the cache without the requirement of a translation to access data in memory) and determining, based on the hit information, an address from the external address and an internal address for providing the target data, the internal address being determined based on the external address and a mapping relationship, the second cache storing metadata associated with the mapping relationship, the second cache being disposed below the mapping layer (fig. 5; ¶0045; The particular cache lines contained within Level 1 cache 204, Level 2 cache 206, and the cache lines being written back to main memory and temporarily held in write-back cache 214 are recorded in coherency directory 212, which contains one directory entry for each cache line in a cache. Each entry in coherency directory 212 typically contains a tag corresponding to the address of a given memory block, identifying information for locating all processors that are caching the block, and a status field indicating the coherency state of a cache line; examiner notes that the directory comprises all mapping information to the request ¶0054; The memory controller may make this determination by checking the entries in the directory to locate an address tag that corresponds to the physical address in the request exists. If there is no entry that matches the physical address in the request (`no` output of step 504), the memory controller determines that the data is located in main memory, fetches the requested data from main memory, and forwards the data to the requesting process (step 506); examiner notes the 112 rejection supra regarding the second cache being disposed below the mapping layer. Further the spec merely suggests that “being disposed below the mapping layer” requires a translation of the request address.).
Per claim 2, Kornegay discloses: wherein determining the address for providing the target data comprises: in response to the hit information indicating a hit on the target data, determining the external address as an address for providing the target address (fig. 5, comp 504, ¶0054; Upon receiving the memory access request, the memory controller first checks the coherency directory to determine if the requested data is located in one of the caches (step 504). The memory controller may make this determination by checking the entries in the directory to locate an address tag that corresponds to the physical address in the request exists.…. if the requested data is located in the write-back cache (`yes` output of step 510), the memory controller provides the cache line to the requesting processor (step 514)). 
Per claim 3, Kornegay discloses: providing, based on the external address, the target data from the cache for the read request (fig. 5, comp 504, ¶0054; Upon receiving the memory access request, the memory controller first checks the coherency directory to determine if the requested data is located in one of the caches (step 504). The memory controller may make this determination by checking the entries in the directory to locate an address tag that corresponds to the physical address in the request exists.…. if the requested data is located in the write-back cache (`yes` output of step 510), the memory controller provides the cache line to the requesting processor (step 514)). 
Per claim 4, Kornegay discloses: wherein determining the address for providing the target data comprises: in response to the hit information indicating that the target data is missed, determining the internal address based on the external address and the mapping relationship; and determining the internal address as the address for providing the target data (fig. 5, comp 504, ¶0054; Upon receiving the memory access request, the memory controller first checks the coherency directory to determine if the requested data is located in one of the caches (step 504). The memory controller may make this determination by checking the entries in the directory to locate an address tag that corresponds to the physical address in the request exists.…. If there is no entry that matches the physical address in the request (`no` output of step 504), the memory controller determines that the data is located in main memory, fetches the requested data from main memory, and forwards the data to the requesting process (step 506)….)). 
Per claim 5, Kornegay discloses: obtaining the target data from a memory of the storage system based on the internal address; storing the target data in association with the external address into the cache; and 19Attorney Docket No.: 1003-926providing, based on the external address, the target data from the cache for the read request (fig. 5, comp 504, ¶0054; Upon receiving the memory access request, the memory controller first checks the coherency directory to determine if the requested data is located in one of the caches (step 504). The memory controller may make this determination by checking the entries in the directory to locate an address tag that corresponds to the physical address in the request exists.…. If there is no entry that matches the physical address in the request (`no` output of step 504), the memory controller determines that the data is located in main memory, fetches the requested data from main memory, and forwards the data to the requesting process (step 506)….)). 
Per claim 6, Kornegay discloses: in response to receiving a write request for target data, obtaining the target data and an external address of the target data from the write request, the external address being an address unmapped to a storage system; (fig. 4; Upon receiving the write-back request to write the updated data back to main memory, the memory controller forwards the updated cache line to the write-back cache (step 404). The updated cache line is held in the write-back cache for a period of time to delay writing the data to main memory in order to allow processors to access the written data from the write-cache faster than if the data was stored in main memory. The memory controller also updates the entry corresponding to the cache line in the coherency directory to reflect that the cache line is now located in the write-back cache (step 406); ¶0006; The illustrative embodiments check a coherency directory to determine if a copy of the memory block is cached in a write-back cache located in a memory controller hardware, wherein the write-back cache is used to hold memory blocks being written back to main memory for a period of time prior to writing the memory blocks to main memory, and wherein an entry in the coherency directory corresponding to the memory block comprises an address tag and current cache coherency state of the memory block; the examiner notes that unmapped is not a term of the art and the specification does not provide the requisite for determining what is intended by the word unmapped. It merely mentions that an address unmapped to the system memory. Therefore the examiner interprets the limitation to be address corresponding to data yet to be written from a cache to memory. Thus, any entry in the write-back cache waiting to be written is “unmapped”) the storage system including a first cache, a second cache, and a mapping layer that manages a mapping relationship between the external address and an internal address of the storage system (fig. 2 and 3; ¶0036 ¶0042; Memory controller 208 comprises coherency directory 212 and write-back cache 214. Memory controller 208 is an intelligent processing agent that manages coherency directory 212 and coordinates the exchange of coherency messages among processors) storing the target data in association with the external address into the first cache in the storage system; (fig. 4; Upon receiving the write-back request to write the updated data back to main memory, the memory controller forwards the updated cache line to the write-back cache (step 404). The updated cache line is held in the write-back cache for a period of time to delay writing the data to main memory in order to allow processors to access the written data from the write-cache faster than if the data was stored in main memory. The memory controller also updates the entry corresponding to the cache line in the coherency directory to reflect that the cache line is now located in the write-back cache (step 406)) the first storing user data, the first cache being disposed above the mapping layer; (fig. 5; if the requested data is located in the write-back cache (`yes` output of step 510), the memory controller provides the cache line to the requesting processor (step 514).; examiner notes that the first cache being disposed above the mapping layer merely means that the data can be accessed in the cache without the requirement of a translation to access data in memory) and in response to a cache flush request for the cache, determining a mapping relationship for mapping the external address to an internal address of the storage system; the second cache storing metadata associated with the mapping relationship, the second cache being disposed below the mapping layer; determining, based on the external address and the mapping relationship, the internal address for storing data in the cache into a memory of the storage system; and storing the data into the memory of the storage system based on the internal address (fig. 4 ¶0052; The MRC field in the coherency directory may also be updated to reflect the priority of cache lines to be retained in the write-back cache before being released to be written to main memory. The cache line with the lowest priority value in the MRC schema is released to be written to main memory (step 408); examiner notes the 112 rejection supra regarding the second cache being disposed below the mapping layer. Further the spec merely suggests that “being disposed below the mapping layer” requires a translation of the request address).
Claims 7-11 are the device claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5. The rejection is silent to a processing unit and memory, however, Kornegay discloses a processing unit and memory in fig. 1 and its corresponding description.
Claim 12 is the device claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6. The rejection is silent to a processing unit and memory, however, Kornegay discloses a processing unit and memory in fig. 1 and its corresponding description.
Claim 13 is the computer readable medium claim corresponding to the method claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1. 
Claim 14 is the computer readable medium claim corresponding to the method claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6. 

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive.
The applicant argues: The Applicant respectfully submits, however, that the Kornegay reference does not appear to teach or suggest at least the following regarding amended claim 1: -11-"a mapping layer that manages a mapping relationship between the external address and an internal address of the storage system," "the first cache storing user data, the first cache being disposed above the mapping layer," and "the second cache storing metadata associated with the mapping relationship, the second cache being disposed below the mapping layer." 
As described in the subject application, such a method and configuration, as recited in amended claim 1, provides at least the following advantages: " "in a case of read hit and data write, the address mapping may be omitted, thereby saving the overhead caused by the mapping layer 130, shortening the data access path, accelerating the response speed for the access request, and thus enhancing user experience" (see page 8, lines 9-12 (paragraph [0040]) of the subject application),”  "by dividing the cache into the cache 310 for storing user data and the cache 320 for storing metadata, the cache may apply management algorithms in light of the characteristics of the user data and the metadata, respectively, thereby implementing more effective management" (see page 8, lines 14-16 (paragraph [0040]) of the subject application), and " "the cache 320 for storing metadata is provided, such that the mapping relationship can be obtained more rapidly in the case that the metadata is hit, thus obtaining the target data more rapidly" (see page 10, line 27 to page 11, line 2 (paragraph [0068]) of the subject application). 
For at least these reasons, the Applicant respectfully submits that the Kornegay reference does not anticipate the subject matter of amended claim 1 (nor, therefore, the subject matter of claims 2-5, each of which depends either directly or ultimately from claim 1). 
The examiner respectfully disagrees and asserts that Kornegay discloses that in the case of a hit and data write, accessing the first level cache without mapping/translating an address to a physical location in memory (“the first cache being disposed above the mapping layer”). In the case of a miss, a directory is checked and mapping information is used to translate the address (the second cache being disposed below the mapping layer) into a physical location.  The examiner notes that the claims do not set forth what is meant by the first cache and the second cache being above and below the mapping layer and the specification merely suggest that a translation is not required if the request is a hit and if it isn’t then the translation is perform. Thus, the mapping layer is merely a process of translating the request and the access of the cache is before or after the process of translating the requested address. Therefore, the cited portions supra clearly disclose a first cache accessed before/above the mapping process and a second cache accessed after/during/below the mapping process to access the data based on the metadata. 


Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138